Response to Arguments
The examiner submits that the amendments require further search and consideration.

Applicant’s arguments, see Remarks (p. 8), filed on 05/04/2022, with respect to the objection to the specification have been fully considered but are moot since the amendments are not being entered. 
The examiner submits that the amendments to the specification appear to overcome the objection, therefore, the objection to the specification will be withdrawn when the corresponding amendments are entered. 

Applicant’s arguments, see Remarks (p. 8-9), filed on 05/04/2022, with respect to the rejection of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered but are moot since the amendments are not being entered. 
The examiner submits that the rejection was raised because the claim language recited “obtaining a statistical model representing the well performance at more than one time period”, whereas the original disclosure mainly described “obtaining a statistical model representing the well performance”. 
The new limitation “updating the statistical model when new measurements and/or well test data are obtained” appears to have support in the original disclosure, however, this feature has not been addressed since the amendments are not being entered.

Applicant’s arguments, see Remarks (p. 10-14), filed on 05/04/2022, with respect to the rejection of claims 1-18 under 35 U.S.C. 103, have been fully considered but are moot since the amendments are not being entered. 
Applicant argues (p. 13) that employing a statistical model of well data updated when new measurements and or well test data are obtained to predict future oilfield performance is not disclosed in Rashid. Moreover, the cited portions of Rashid do not meet the recitation in the Applicants' amended claims, which state that the statistical model (not just the well data) is updated when new well data is obtained. The failure of Rashid to disclose the prediction of future well performance based on data indicative of well performance at different times in conjunction with a statistical model updated based on new well data is not remedied by the Nandola reference.
These arguments are not persuasive.
Although the amendments are not being entered, the examiner submits Rashid discloses updating the models used to generate performance (production) curves when new data is available (see [0084]), while Nandola teaches the use of statistical models to obtain production curves (see [0006]).
Furthermore, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).


/LINA M CORDERO/Primary Examiner, Art Unit 2857